Citation Nr: 0811606	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  04-39 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, including as secondary to the service-connected 
postoperative residuals of a right knee injury.

2.  Entitlement to service connection for a left knee 
disorder, including as secondary to the service-connected 
postoperative residuals of a right knee injury.

3.  Entitlement to an initial rating in excess of 20 percent 
for postoperative residuals of a right knee injury.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from December 1986 through 
December 1990.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from August 2003 and June 
2005 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran's claims for an initial rating higher than 20 
percent for the right knee and for service connection for the 
left knee and back, secondary to the right knee, are not yet 
ready for final adjudication.  In April 2007, the Board 
remanded these issues for a VA orthopedic examination.  The 
June 2007 report is of record.  On the last page of that 
report a Dr. Suzanne Cullins, who is not the June 2007 
examining physician, made the following annotation:  
"Addendum: Report was addended following additional history 
and physical obtained on 07/24/2007."  The claims folder, 
however, contains no evidence of additional physical 
examination in July 2007.  There is no addendum of record 
discussing subsequent examination and the June 2007 report is 
not discussed as though there were two dates of examination.  
This leads the Board to believe that there are relevant VA 
records in existence that are not a part of the claims 
folder.  Under 38 C.F.R. § 3.159(c)(2), VA must obtain these 
relevant records in the custody of VA and associate them with 
the claims folder.  Because these records pertain to the June 
2007 VA examination report ordered by the Board, and that 
report is apparently incomplete, the Board's April 2007 
remand was not fully complied with. If any action required by 
a remand is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should be undertaken. 
While the Board regrets the delay, another remand is 
required. See Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED for the following action:

1. Obtain all relevant VA treatment 
records for the veteran's right knee, left 
knee, and back disabilities, including, 
but not limited to any addendum to the 
June 2007 report that addresses history 
and physical examination after the June 
2007 VA examination.  Associate all 
records obtained with the claims folder.

2.  Readjudicate the veteran's claims. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



